Title: To Thomas Jefferson from Charles Willson Peale, 7 November 1807
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum Novr. 7. 1807.
                        
                        It will be very interesting to see the Grisley-Bear brought to his full growth, one of the Skins which Govr.
                            Lewis had appeared to me enormously large, should these bears preserve their health in confinement, which ought not to be
                            in a small Cage, there is a good chance of their giving produce, and thereby making them happy in their situation,
                            especially if well fed. this charge I will chearfully undertake since you do me the favor of presenting them to the
                            Museum, and have the hope of giving a much better Specimen than that already preserved. I have lately put into the Museum
                            the Platepus, and have also received from New Holland the Manura Superbus, male & female. my corrispondant in London
                            offers me by exchange all the curious articles that can be obtained from Botany Bay. And my Stores of duplicates of
                            American subjects are I believe nearly sufficient to procure me what is wanting from distant countries in the Museum. It
                            gives me pleasure to find that the Polygraph is an useful Instrument to you.
                        I am with much Esteem your friend
                        
                            CW Peale
                            
                        
                    